ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
URS Federal Services, Inc.                    )       ASBCA No. 61443
                                              )
Under Contract No. FA8108-09-D-0006           )

APPEARANCE FOR THE APPELLANT:                       Terry L. Elling, Esq.
                                                     Holland & Knight LLP
                                                     Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Colby L. Sullins, Esq.
                                                    Erika L. Whelan Retta, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 28, 2020




                                                   LIS B. YOUNG
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61443, Appeal of URS Federal
Services, Inc., rendered in conformance with the Board’s Charter.

       Dated: April 28, 2020



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals